Exhibit 10.3

 



EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (“Agreement”) is made and entered into
effective as of this 3rd day of March 2009 by and between TriCord Hurricane
Holdings, Inc., a Nevada Corporation, hereafter (the “Company”), and Richard A.
Smith, hereafter (the “Executive”). The Company and Executive shall each be
referred to individually as a “Party” and collectively as the “Parties”).

RECITALS

WHEREAS, the Company elected Richard A. Smith (“Smith”) as its COO upon
execution of the merger agreement (“Merger Agreement”) between Aria
International Incorporated and TriCord Hurricane Holdings, Inc. (“TriCord”); and

WHEREAS, Board of Directors of the Company (the “Board”) recognizes that the
contributions made by Executive in Aria International Incorporated upon its
inception have been substantial; and

WHEREAS, the Board now desires to enter into this Agreement upon completion of
the merger with TriCord to ensure the continued growth and success of the
Company and to assure itself for the continued employment of the Executive and
to provide in the Executive’s employment arrangement with the Company which the
Board has determined will reinforce and encourage the continued attention and
dedication to the Company of the Executive as a member of the Company’s
management, as is deemed to be in the best interest of the Company and its
members; and

WHEREAS, the Executive is willing to commit himself to serve the Company, on the
terms and conditions herein provided; and

WHEREAS, in order to effect the foregoing the Company and the Executive wish to
enter into this Agreement on the terms and conditions set forth below.
Accordingly, in consideration of the promises and the respective covenants and
conditions of the parties herein contained, and intending to be legally bound
hereby, the parties hereto agree as follows:

AGREEMENT

1.         Employment. The Company hereby agrees to employ the Executive, and
the Executive hereby agrees to serve the Company, commencing on March 3rd, 2009.

2.         Position and Duties. The Executive shall serve as Chief Operating
Officer (“COO”) of the Company and shall have such responsibilities and
authority as the Chief Executive Officer and/or the Board of Directors may
assign to the Executive from time to time. The Executive shall devote
substantially all his working time and efforts to the business and affairs of
the Company.

3.         Place of Performance. In connection with the Executive’s employment
with the Company, Executive shall be allowed to work from the corporate offices
in San Diego, California, as necessary and any other required travel on the
Company’s business to an extent substantially consistent with present business
travel obligations. The Company may from time to

 

--------------------------------------------------------------------------------

Executive Employment Agreement – Richard A. Smith

 



time require Executive to travel temporarily to other locations in connection
with the Company's business. Upon approval, Company shall reimburse Executive
for any reasonable expenses related to such home and/or outside offices.

4.

Compensation and Related Matters.

4.1       Base Salary. The Company shall pay to the Executive an annual base
salary of two hundred fifty thousand dollars ($250,000.00) per year divided into
twenty-six pay bi-weekly periods of nine thousand six hundred fifteen dollars
and thirty-eight cents ($9,615.38) per paid period (“Base Salary”). Executive
acknowledges and understands that the Company is in a developmental stage and
currently does not have sufficient funds necessary to pay all of Executive’s
salary. Therefore, Executive agrees to defer payment as necessary until such
time as the Company has sufficient capital to pay any and all accrued salary.

4.2       Other Compensation. Compensation of the Executive by base salary
payments shall not be deemed exclusive and shall not prevent the Executive from
participating in any other compensation or benefit plan of the Company. The
salary payments (including any increased salary payments) hereunder shall not in
any way limit or reduce any other obligation of the Company hereunder, and no
other compensation, benefit or payment hereunder shall in any way limit or
reduce the obligation of the Company to pay the Executive’s base salary
hereunder.

4.3       Milestone Equity Incentive. The Company has agreed to issue to
Executive warrants to purchase common stock in the Company upon the successful
achievement of certain revenue milestones in accordance with the Merger
Agreement. In accordance with the terms of the Merger Agreement, if the gross
revenue booked by TriCord within the first 12 months of the closing of the
Merger is equal to or greater than $20,000,000 but less than $30,000,000,
TriCord shall issue Executive employees warrants to purchase an additional
7,601,258 shares of its common stock at the purchase price of ten cents ($0.10)
per share (the “Milestone 1 Warrant Shares”). Further, if the gross revenue
booked by TriCord within the first 18 months of the closing of the Merger is
equal to or greater than $30,000,000, TriCord shall issue Executive a warrant to
purchase an additional 7,601,258 shares for a combined total of 15,202,516
Shares of its common stock at the purchase price of ten cents ($0.10) per share
(the “Milestone 2 Warrant Shares”).

4.4       Changes to Compensation. Executive's compensation may be changed only
by mutual agreement of Executive and the Board of Directors of the Company. Any
such agreement shall be evidenced by a written amendment of this Agreement,
which, among other things, shall specify with particularity any change in
Executive's compensation and the date or dates when each such change shall
become effective. Executive's performance shall be reviewed by the Board of
Directors of the Company on a periodic basis (but not less than once in each
fiscal year during the term of this Agreement) and the Board of Directors may
award such bonuses to Executive as the Board of Directors determines in its sole
discretion may be appropriate or desirable based on Executive's performance. In
addition, Executive shall be eligible to receive options in any Company approved
equity compensation plan and as may be recommended, from time to time, by the
Company’s Board of Director’s. All such options, if any, shall automatically
vest in the event the Company terminates the employment of Executive other than
for cause (as defined in Section 6.3 below).

 

--------------------------------------------------------------------------------

Executive Employment Agreement – Richard A. Smith

 



4.5       Expenses. In addition to Section 4.1, During the term of the
Executive’s employment hereunder, the Executive shall be entitled to receive
prompt reimbursement for all reasonable expenses incurred by the Executive in
performing services hereunder, including, but not limited to, all expenses of
travel and living expenses while away from home on business or at the request of
and in the service of the Company, provided that such expenses are incurred and
accounted for in accordance with the policies and procedures established by the
Company and that a copy of all receipts are provided to the Company.

4.6       Vacation Benefits. Executive shall be entitled to 15 workdays of paid
vacation days per year during the term of the Agreement. No more that 10
adjoining workdays of vacation may be taken in any one calendar month or
consecutive period. It is understood that all vacations shall be taken during
the year earned, or may be accrued and taken during the next successive year.
Accumulation of unused vacation days shall not exceed more than 10 additional
workdays in addition to Executives normal vacation accrual in any given year.
Executive agrees that such vacation shall be taken only at such times as the
Company shall from time to time determine. Executive shall be entitled to a
reasonable time off, also at full salary, for sickness or matters of personal
emergency in accordance with the Company’s benefit plans.

4.7       Other Benefits. Executive shall be entitled to all health benefits,
insurance, and other similar benefits in accordance with the Company’s benefit
plans. The Executive shall be entitled to participate in or receive benefits
under any employee benefit plan or arrangement made available by the Company in
the future to its officers and key management employees, subject to and on a
basis consistent with the terms, conditions and overall administration of such
plans and arrangements. Nothing paid to the Executive under any plan or
arrangement presently in effect or made available in the future shall be deemed
to be in lieu of the salary payable to the Executive pursuant to Section 4.1.

5.

Term.

5.1       Initial Term. The employment of the Executive by the Company as
provided in paragraph 1 above will commence on the date thereof and end after
two (2) years from the Effective Date, unless sooner terminated as hereinafter
provided in paragraph 6 or unless renewed as provided in paragraph 5.2 herein.

5.2       Renewal of Term of Agreement. At the end of this Agreement, this
Agreement shall be automatically renewed for an additional one (1) year terms,
unless the Company notifies the Executive of its intent not to renew the
Agreement, such written notice to be delivered at least ninety (90) days prior
to the end of the Agreement. Upon notice of non-renewal, the Executive shall be
entitled to the protection of this Agreement for the remaining term of the
Agreement, subject to all other provisions of this Agreement.

6.

Termination.

6.1       Death. The Executive’s employment hereunder shall terminate upon the
fifth (5th) anniversary of this Agreement or upon his death.

6.2       Disability. If, as a result of the Executive’s incapacity Executive
becomes physically or mentally incapacitated and is therefore unable for a
period of three (3) consecutive

 

--------------------------------------------------------------------------------

Executive Employment Agreement – Richard A. Smith

 



months or for an aggregate of four (4) months in any twelve (12) consecutive
month period to perform Executive’s duties (such incapacity is hereinafter
referred to as “Disability”). Any question as to the existence of the Disability
of Executive as to which Executive and the Company cannot agree shall be
determined in writing by a qualified, independent physician mutually acceptable
to Executive and the Company. If Executive and the Company cannot agree as to a
qualified independent physician, each shall appoint such a physician and those
two physicians shall select a third who shall make such determination in
writing. The determination of Disability made in writing to the Company and
Executive shall be final and conclusive for all purposes of the Agreement.

6.3       Termination for Cause. This Agreement shall immediately be terminated
and neither party shall have any obligation hereunder if the Executive’s
employment is terminated for cause. Termination for cause shall arise where
termination results from:

 

(a)

theft or dishonesty in the conduct of the Company’s business;

 

(b)

commission of an act involving moral turpitude;

 

(c)

any act of gross negligence, corporate waste, disloyalty or unfaithfulness by
Executive to the Company

 

(d)

deliberate and continual refusal to perform employment duties on substantially a
full-time basis; or

 

(e)

breach of any of the fiduciary duties owed to the Company by Executive.

(f)        deliberate and continual refusal to act in accordance with any
specific written instructions of a majority of the Board of Directors of the
Company, (unless such specific instructions are illegal, violate any federal or
state statute or fail to conform to accepted professional standards of conduct).

6.4       Termination Without Cause. Upon termination, all of the parties’
respective rights and obligations hereunder shall immediately terminate, except
that (i) Employee’s obligations and the Company’s rights under Sections 6, 7,
and 13 of this Agreement shall survive such termination; and (ii) if for any
reason, the effective date of termination is prior to the end of the Term, the
Company shall pay to Employee an amount equal to Employee’s then-current Salary
for the remainder of the Term in accordance with the Company’s normal payroll
procedures and policies (the “Severance Amount”).

6.5       Termination by the Executive. The Executive may terminate his
employment hereunder for (i) Good Reason, as defined in (a), (b), or (c) below
or (ii) by resignation. For the purposes of this Agreement, “Good Reason” shall
mean:

(a)       Executive’s base salary falls below its level in effect on the date
hereof, without the Executive’s consent, (as previously noted in Section 4.1
Executive has agreed and consented to defer from time-to-time his base salary)
provided, however, nothing herein shall be construed to guarantee the
Executive’s compensation if performance is below target, or

 

--------------------------------------------------------------------------------

Executive Employment Agreement – Richard A. Smith

 



(b)       a material reduction in the importance of the Executive’s job
responsibilities without the Executive’s consent or,

(c)       a geographical relocation of the Executive of more than two hundred
fifty (250) miles from the place of current employment without his consent.

6.6       Material Breach. Either party shall also have the right to terminate
this Agreement if the other party fails to comply with any material provision
(“Material Breach”) of this Agreement and such Material Breach has not been
cured within thirty (30) days written notice of such Material Breach was issued
by the complaining party to the other party. A Material Breach shall include
Executive’s failure to receive his base salary; except as described in Section
4.1 of the Agreement.

6.7       Notice of Termination. Any termination of the Executive’s employment
by the Company other than by reason of death or by the Executive shall be
communicated by written Notice of Termination to the other party hereto. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated. Any purported termination of the Executive’s employment
shall not be effective, unless the provisions of this Section 6.7 have been
satisfied.

 

6.8

Date of Termination. “Date of Termination” shall mean:

(a)       if the Executive’s employment is terminated by death, the date of
death;

(b)       if the Executive’s employment is terminated pursuant to Section 6.2
above, after the date the Notice of Termination is given;

(c)       if the Executive’s employment is terminated pursuant to Section 6.3
above, the date specified in the Notice of Termination; and

(d)       if the Executive’s employment is terminated for any other reason, the
date on which a Notice of Termination is given.

7.

Compensation upon Termination or During Disability.

7.1       During any period that the Executive fails to perform duties hereunder
as a result of incapacity due to physical or mental illness (“Disability
Period”), the Executive shall continue to receive full salary at the rate then
in effect for such period until employment is terminated pursuant to Section 6.2
above, provided that payments so made to the Executive during the disability
period shall be reduced by the sum of the amounts, if any, payable to the
Executive at or prior to the time of any such payment under disability benefit
plans of the Company and which were not previously applied to reduce any such
payment. Any additional compensation awarded by the board of directors, shall be
paid in a pro rata amount to compensate the Executive proportionately for days
worked prior to the beginning of his disability period. Upon such payments, the
Company shall have no further obligations to the Executive under this Agreement.

 

--------------------------------------------------------------------------------

Executive Employment Agreement – Richard A. Smith

 



7.2       If the Executive’s employment is terminated by death, the Company
shall pay to the Executive’s spouse, or if Executive leaves no spouse, to
Executive’s estate, his full salary through the date of death at the rate in
effect at the time of death, and the Company shall have no further obligations
to the Executive under this Agreement.

7.3       If the Executive’s employment shall be terminated for Cause, the
Company shall pay the Executive his full salary through the date of delivery to
Executive of a Notice of Termination at the rate in effect at the time Notice of
Termination is given, and the Company shall have no further obligations to the
Executive under this Agreement.

7.4       If the Executive shall terminate his employment under Section 6.5
above, the Company shall pay the Executive his full salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given.

7.5       If the Executive’s employment shall be terminated other than for
Cause, Death or Disability, the Company shall pay the Executive his full salary
at the rate in effect at the time Notice of Termination is given for a period of
6 months following the Date of Termination, and the Company shall have no
further obligations to the Executive under this Agreement.

8.

Counsel Fees and Indemnification.

8.1       Except for breach of any of the fiduciary duties owed to the Company,
criminal or fraudulent acts by Executive as determined by the board of
directors, the Company shall indemnify and hold Executive harmless to the
maximum extent permitted by law against judgments, fines, amounts paid in
settlement and reasonable expenses, including attorneys’ fees incurred by
Executive, in connection with the defense of, or as a result of any action or
proceeding (or any appeal from any action or proceeding) in which Executive is
made or is threatened to be made a party by reason of the fact that he is or was
an officer of the Company, other than any action by or in the right of the
Company.

The undertaking of Section 8.1 above is independent of, and shall not be limited
or prejudiced by the undertaking of Section 8.2.

8.2       To the best of Company’s knowledge and belief, and to the best of
Executive’s knowledge and belief, no suit, action, arbitration, or legal,
administrative, or other proceeding, governmental investigation, or contract
renegotiation is pending nor, to the best of the Company’s belief, any basis
therefore or any threat thereof against or affecting the Company or any of
businesses, assets, or financial condition, or which questions the validity of
this Agreement.

8.3       The Company hereby warrants and represents that the undertakings of
payment, and the indemnification set out in Section 8.1 is not in conflict with
the articles of organization or operating agreement of the Company or with any
validly existing agreement or other proper corporate action of the Company.

 

--------------------------------------------------------------------------------

Executive Employment Agreement – Richard A. Smith

 



9.

Confidential Information.

9.1       The Executive acknowledges that, in and as a result of his employment
and as a material inducement to the Company to enter into this Agreement, and to
pay to the Executive the compensation referred to in this Agreement hereunder,
Executive will be making use of, acquiring and/or adding to confidential
information of special and unique nature and value relating to such matters as
the Company. Such confidential information shall include trade secrets, systems,
methods, procedures, manuals, confidential reports and lists of clients,
including, without limitation, any trade secret, patent, patent pending,
information, process, technique, algorithm, computer program (source and object
code), design, drawing, formula or test data relating to any research project,
tax process, work in process, future development, engineering, marketing,
servicing, financing or personnel matter of the Company, its present or future
products, sales, suppliers, clients, customers, employees, investors or
business, and/or other services rendered by the Company, whether in oral,
written, graphic or electronic form (“Confidential Information”). Executive
covenants and agrees not to at any time during or following the term of his
employment hereunder, directly or indirectly, divulge or disclose, for any
purpose whatsoever, any of such Confidential Information which has been obtained
by or disclosed to him as a result of his employment by the Company. In the
event of a breach or threatened breach by the Executive of any of the provisions
of this Section 9, the Company, in addition to and not in limitation of any
other rights, remedies or damages available to the Company at law or in equity,
shall be entitled to a permanent injunction order to prevent or to restrain any
such breach by Executive, or by Executive’s partners, agents, representatives,
servants, employers, employees and/or any and all persons directly or indirectly
acting for or with him.

9.2       If the Executive’s employment is terminated for any reason by either
the Company or Executive, Executive thereafter, shall not, without the prior
written approval of the board of directors of the Company, disclose Company
Confidential Information and shall not directly or indirectly divert, take away,
or solicit or attempt to divert, take away or solicit any existing or new
customers or clients of the Company. Confidential Information does not include
information, which is now, or hereafter becomes, through no act or failure to
act on the part of the Executive, generally known or available.

10.       Non-Compete. During the term hereof or upon termination of this
Agreement for any reason whatsoever and for a period of two (2) years
thereafter, Executive agrees not to compete with Company, either directly or
indirectly by way of stock interest or otherwise, or engage in any way similar
to the services provided by Company, nor the methods thereof, except for the
purpose of complying with the terms of this Agreement. Executive further agrees
not to utilize any promotional and marketing techniques, methods or data
obtained, learned or used by Company as a result of Executive’s employment with
the Company or as a result of rendering any performance hereunder. In the event
it shall be determined by a court of competent jurisdiction that this Section or
any portion thereof is unenforceable under the laws of a state other than the
state in which the Company is located, nonetheless, this Section shall be valid
and fully enforceable in the state in which the Company is located

11.       Specific Performance. Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 9 and 10 would be inadequate and, in recognition of this
fact, Executive agrees that, in the event of such a

 

--------------------------------------------------------------------------------

Executive Employment Agreement – Richard A. Smith

 



breach or threatened breach, in addition to any remedies at law, the Company,
without posting any bond, shall be entitled to cease making any payments or
providing any benefit otherwise required by this Agreement and to obtain
equitable relief in the form of specific performance, ex parte injunction,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy which may then be available.

12.

Successors; Binding Agreement.

12.1     Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the successors, assigns, and personal representatives or heirs of the
respective parties.

12.2     This Agreement and all rights of the Executive hereunder shall inure to
the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive should die while any amounts would still
be payable to him hereunder if he had continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Executive’s devisee, legatee, or other designee or, if
there be no such designee, to the Executive’s estate.

13.

Miscellaneous

13.1     Assignment. This Agreement shall not be assignable by Executive. This
Agreement may be assigned by the Company to any affiliate or company, which is a
successor in interest to substantially all of the business operations of the
Company. Such assignment shall become effective when the Company notifies the
Executive of such assignment or at such later date as may be specified in such
notice. Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such successor company;
provided that any assignee expressly assumes the obligations, rights and
privileges of this Agreement.

13.2     Attorneys Fees. Should either Party pursue any dispute covered by this
Agreement by any method, the other Party shall be entitled to recover from the
non-complying Party all damages, costs, expenses and attorneys’ fees incurred as
a result of such action.

13.3     Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

13.4     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

13.5     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without regard to conflicts of
laws principles thereof.

13.6     Notice. For the purposes of this Agreement, notices, demands and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have

 

--------------------------------------------------------------------------------

Executive Employment Agreement – Richard A. Smith

 



been duly given when delivered or (unless otherwise specified) mailed by United
States registered mail, return receipt requested, postage prepaid, addressed as
follows:

 

If to the Executive:

Richard A. Smith

4150 Palisades Road

San Diego, CA 92116

 

 

If to the Company:

TriCord Hurricane Holdings, Inc.

4821 29th Street North

Arlington, VA 22207

 

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

13.7     Prior Agreements. This Agreement supercedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
regarding the terms and conditions of Executive’s employment with the Company.

13.8     Entire Agreement/Amendments. This Agreement contains the entire
under-standing of the parties with respect to the employment of Executive by the
Company. There are no restrictions, agreements, promises, warranties, covenants
or undertakings between the parties with respect to the subject matter herein
other than those expressly set forth herein. This Agreement may not be altered,
modified, amended or any rights waived except by written instrument signed by
the parties hereto.

13.9     No Waiver. The failure of a party to insist upon strict adherence to
any term of this Agreement on any occasion shall not be considered a waiver of
such party’s rights on any other occasion or deprive such party of the right
thereafter to insist upon strict adherence to that term or any other term of
this Agreement.

13.10   Severability. Subject to the provisions of this Agreement, in the event
that any one or more of the provisions of this Agreement shall be or become
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions of this Agreement shall not be
affected thereby.

13.11   Survival. The provisions of Sections 6, 7, 8, 11, 12, and 13 shall
survive the termination of this Agreement. Section 9 shall survive for a period
of three (3) years and section 10 shall survive the termination of this
Agreement for a period of two (2) years.

 

--------------------------------------------------------------------------------

Executive Employment Agreement – Richard A. Smith

 



IN WITNESS WHEREOF, the parties hereby execute this Agreement effective as of
the date first written above.

TriCord Hurricane Holdings, Inc.

 

Executive




 

 

/s/ Michael A. Crosby  

Michael A. Crosby, President & CEO

 

 

/s/ Richard A. Smith  

Richard A. Smith

 

--------------------------------------------------------------------------------